Case 6:21-cv-00166 Document 1-3 Filed 02/23/21 Page 1 of 2




           EXHIBIT C
                      Case 6:21-cv-00166 Document 1-3 Filed 02/23/21 Page 2 of 2




        February 12, 2021                                          James A. Shimota
                                                                   Jim.Shimota@klgates.com

                                                                   T +1 312 807 4299
        Jari Koljonen                                              F +1 312 827 8071

        HDM Glbal
        Bertel Jungin
        aukoo 902600 Espoo
        Finland
        jari.koljonen@hmdglobal.com

        Dear Jari:

        K&L Gates represents Charter Pacific Corporation Limited (“Charter”), an Australian company
        focused on biometric technology. We write to provide notice of HMD Global’s (“HMD”)
        infringement of a number of patents owned by Charter.

        First, the biometric features of HMD’s Nokia smartphones and tablets (e.g., enrollment and
        unlocking of those devices via face or fingerprint recognition) infringe at least the following
        patents: U.S. Patents No. 8,266,442, 9,269,208 and 9,665,705, European Patent No.
        1661298B1, Australian Patent Nos. 2004301168B2 and 2009201293B2, Japanese Patent No.
        2007501981A, Chinese Patent No. 102158473B, and Canadian Patent No. 25354334C.

        Second, NFC payment technology provided in HMD’s Nokia smartphones infringes Australian
        Patent No. 2008316289B2. Please note that Charter has patent applications pending in this
        family in both the United States and Europe.

        The inventions claimed in the patents identified above are critical to the success of HMD’s Nokia
        products. Charter is willing to discuss with HMD the terms of a license agreement that fairly
        compensates Charter for HMD’s use of this important technology. If HMD is interested in
        having such discussions, please let us know as soon as possible.

        Very truly yours,


        /s/ Jim

        James A. Shimota




K&L GATES LLP
70 W. MADISON ST. SUITE 3100 CHICAGO IL 60602
T +1 312 372 1121 F +1 312 827 8000 klgates.com
